DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-9 and 11-20 remain pending. 
(b) Claim 10 is canceled by the Applicant without prejudice.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicant's submission filed on 05/22/2021 has been entered.

Response to Amendments
The Examiner accepts the amendments received on 05/17/2021. The Applicant’s claims 1-9 and 11-20 remain pending. The Applicant amends claims 1, 2, 5, and 20. The Applicant cancels claim 10.
(a) The Applicant, via the claim amendments filed 05/17/2021 overcome the claim objection set forth in the previous Office Action. The Examiner, therefore, withdraws the previous claim objection.


Response to Arguments
Applicant’s arguments filed on 05/17/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 1 of the Arguments/Remarks, Applicant asserts “Peng does not teach extendable rolling wheels. In Peng, all wheels touch the ground, as best shown in Peng Fig 7. Further Peng does not teach any control electronics.”
The Examiner respectfully disagrees. The Examiner finds the Applicant’s first argument moot, as a new reference (i.e., Shani) teaches the limitations of claim 19. Secondly, the Examiner provides Cullinane to teach a vehicle performing parking, wherein the parking is completed by sensors, such as sonar and cameras (Cullinane, Col. 13, Lines 30-43). As a result, the Examiner finds Breed in combination with Cullinane and Shani.
On page 1 of the Arguments/Remarks, Applicant asserts “none of these references teach or even mention the use of historical data from other vehicles as to guide driving operations for smart car [sic].”
The Examiner respectfully disagrees. Breed teaches the use of a neural network to make driving decisions for an autonomous vehicle, wherein the neural network is based on training data. The training data may include stored data of other vehicles, for (Breed, Paragraphs 0081-0100 and 0023-0025). In other words, Breed teaches the use of a neural network to make driving decisions for an autonomous vehicle, wherein the neural network is based on training data from both the instant vehicle and other vehicles (Breed, Paragraphs 0081-0100 and 0023-0025). For example, Breed teaches that vehicles may communicate and share data, which may be used within the neural network training system (Breed, Paragraphs 0081-0100 and 0023-0025). 
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In the instant case, the Examiner finds Breed does not point away from the suggested combination. Breed teaches the use of a neural network to make driving decisions for an autonomous vehicle, wherein the neural network is based on training data (Breed, Paragraphs 0081-0100). For example, Breed teaches the vehicle via the neural network setting and changing the vehicle speed based environment input and rules (i.e., typical behavior of a vehicle) (Breed, Paragraph 0076). Moreover, Breed teaches via the neural network a vehicle adjusting vehicle rules away from typical (Breed, Paragraph 0077). Therefore, the Examiner finds Breed teaches within the same realm of vehicle control and the use of vehicle sensor systems to determine actions to be completed by the vehicle. As a result, the Examiner does not find the Applicant’s argument persuasive. 
It shall also be noted that the Applicant's arguments (pages 1-5) fail to comply with 37 CFR 1.111(b) because they amount to a general allegations that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Examiner above has proceeded with a bona fide attempt to address the Applicant’s arguments. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The Specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9, 11-18, and 20
Claim 1, recites the limitation(s) “using the neural network by comparing vehicle operation data with prior data from the other vehicles and making the driving decision for the vehicle.” The Examiner cannot find any disclosure within the Specification specifically describing comparing the current vehicle’s operation data with prior data from other vehicles through the use of a neural network to generate a driving decision for the current vehicle. 
At most, the Examiner found when reviewing the Specification, the Applicant describing “comparing the driver behavior parameters with other drivers who has similar or substantially similar behavior parameters.” (Applicant’s Page 39). However, the Examiner finds the comparing of the current driver’s behavior is compared to previously stored behavior data of other drivers (i.e., not real time) (Applicant’s Page 39). 
Moreover, the Examiner finds in the Summary of the Specification, the Applicant’s disclosure of “a method for navigation includes using a trained neural network to make driving decisions for an autonomous car; conforming to one or more traffic rules on driving speed or lane changing, and reasonably ignoring the one or more traffic rules during an imminent accident, wherein a reasonableness of the overruling is determined by featurizing a plurality of vehicle sensor parameters and traffic and weather conditions, and applying a law neural network trained on traffic case law or legal precedent to make the reasonableness decision.” (Applicant’s Page 4). The excerpt above discloses the use of a neural network for make driving decisions, such as ignoring traffic rules. However, the excerpt fails to again to describe how the Applicant compares the vehicle sensor data with other vehicle sensor data to determine driving decisions for a vehicle as recited in the amended claim 1.
In summary, the Examiner is unsure how the Applicant applies the use of a neural network to compare the vehicle sensor data with other vehicle sensor data to determine driving decisions for a vehicle. As a result, the limitation “comparing vehicle operation data with prior historical operation data from other vehicles and making the driving decision for the vehicle” is new matter.  
Claims 2-9, 11-18, and 20 are rejected due to dependency of claim 1 respectively.   
Claim 9 recites the limitation “determining reasonableness based on a reasonable person standard.”  
The Specification recites “[t]he reasonableness is determined by analyzing similar vehicle actions in similar location. The reasonableness is based on the then state of the art machine learning capability. The reasonableness is based on a reasonable person standard and based on the then state of the art machine learning standard. The system can adjust reasonableness standard to Traffic Signal Recognition, Lane Departure Warning, Collision Detection, Pedestrian Detection.”
The Examiner finds the Specification merely recites limitations similar to claim 9. However, the Specification fails to describe what exactly is the “reasonableness standard”. For example, the Specification merely states that the reasonableness is based on a reasonable person standard… but does not actually define what such standard is. 
Furthermore, it appears that Applicant is trying to claim technology that is not yet invented (e.g., “the reasonableness is based on the then state of the art machine learning capability. The reasonableness is based on a reasonable person standard based on the then state of the art machine learning standard.”). The Examiner finds that it is not possible for the inventor to have possession of the claimed invention if such technology is not yet invented.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Breed U.S. P.G. Publication 2008/0161986 (hereinafter, Breed), in view of Gunzel DE102012221036 (hereinafter, Gunzel).
Regarding Claim 1, Breed teaches a method for navigating a vehicle, comprising:
-using a trained neural network (use of a neural network to make driving decisions for an autonomous vehicle, wherein the neural network is based on training data, Breed, Paragraphs 0081-0100) receiving data from lidar or long-range radar in a front or rear of the vehicle (use of LIDAR in the front of the vehicle, Breed, Paragraphs 0140 and 0221); a multi-focal camera in the front (multi-focal camera, Breed, Paragraphs 0268); one or more thermal imager(s) in the front or rear of the vehicle (thermal imager, Breed, Paragraph 0567); the neural network trained to make a driving decision for the vehicle (use of a neural network to make driving decisions for an autonomous vehicle, wherein the neural network is based on training data, Breed, Paragraphs 0081-0100); 
-conforming to one or more traffic rules on driving speed or lane changing (vehicle conforming to the speed suggested, Breed, Paragraph 0076), and 
-a plurality of vehicle sensor parameters including vehicle speed or acceleration (speed sensor, Breed, Paragraph 0447), vehicle location (vehicle location (e.g., GPS), Breed, Paragraph 0448 and Figure 3), wireless device use (wireless device (e.g., GPS), Breed, Paragraphs 0448-0449 and 0515 and Figure 3), time (time (i.e., clock), Breed, Paragraph 0160), traffic signal (able to detect traffic signals, Breed, Paragraphs 0083-0100, 0114-0117, 0131-0134, 0211-0213, 0306-0308, and 0353, (lane departure sensing, Breed, Paragraphs 0553-0554 and Figure 8), collision detection (collision detection and avoidance, Breed, Paragraphs 0289-0355), pedestrian detection (able to pedestrian detection and determine the reasonableness of it (i.e., what the vehicle perceives the other vehicle, pedestrian will act), Breed, Paragraphs 0083-0100, 0114-0117, 0131-0134, 0211-0213, 0306-0308, and 0353) and traffic (traffic sensing, Breed, Paragraph 0192 and 0202) and weather conditions (weather sensing, Breed, Paragraph 0194, 0217, and 0281-0282).
-vehicle parameters including: traffic signal, lane departure, collision detection, pedestrian detection and traffic and weather condition (able to detect traffic signals, lane departure, collision detection, and pedestrian detection and determine the reasonableness of it (i.e., what the vehicle perceives the other vehicle, pedestrian will act), Breed, Paragraphs 0083-0100, 0114-0117, 0131-0134, 0211-0213, 0306-0308, and 0353) ... 
-using the neural network by comparing vehicle operation data with prior data from other vehicles and making the driving decision for the vehicle (use of a neural network to make driving decisions for an autonomous vehicle, wherein the neural network is based on training data, the training data may include stored data of other vehicles, for example how to proceed in certain traffic instances is compared to the incoming sensor data such that the vehicle takes the correct action (Breed, Paragraphs 0081-0100 and 0023-0025); …
	Breed does not teach the method to include applying the neural network to park the vehicle by moving one or more rolling wheels at a vehicle bottom to facilitate lateral parking movement into a parking spot as guided by side sensors including sonar and camera sensors.
	Gunzel teaches a vehicle system wherein the vehicle’s system is capable of maneuvering the vehicle into a parking system without driver intervention (i.e., autonomous vehicle) (Gunzel, Paragraphs 0001, 0004, and 0030). In other words, the vehicle system can control one or more rolling wheels (i.e., wheels of the vehicle) to achieve a lateral parking movement into a parking spot (Gunzel, Paragraphs 0001, 0004, and 0030). Moreover, Gunzel teaches the parking is assisted via sensors that include cameras and sonar (Gunzel, Paragraph 0037). Lastly, Gunzel teaches the parking of the vehicle (i.e., processing of parking information) is achieved with the use of a neural network (Gunzel, Paragraph 0048).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Breed to include applying the neural network to park the vehicle by moving one or more rolling wheels at a vehicle bottom to facilitate lateral parking movement into a parking spot as guided by side sensors including sonar and camera sensors as taught by Gunzel.
	It would have been obvious because an autonomous parking system including various sensors and neural network processing allows a vehicle to either park the vehicle or assist in parking the vehicle, thus supporting a driver or passenger of the vehicle to avoid damaging the vehicle (e.g., driver hitting an object when the driver is attempting to park the vehicle manually) (Gunzel, Paragraphs 0001-0005).
Regarding Claim 2, Breed, as modified, teaches the method of claim 1, further comprising assessing a driver or a manufacturer of the vehicle liable for an accident if vehicle was driven unreasonably (determining if vehicle is operated unreasonably by driver (e.g., operated while intoxicated), Breed, Paragraph 0573).
Regarding Claim 3, Breed, as modified, teaches the method of claim 1, further comprising analyzing an environment around the vehicle (exterior surveillance system to analyze the environment around the vehicle, Breed, Paragraph 0531-0550).
Regarding Claim 4, Breed, as modified, teaches the method of claim 1, further comprising analyzing videos for behaviors of people encountered (understanding behaviors of people encountered through the use of neural networks (e.g., analyze pedestrian outputs), Breed, Paragraphs 0081-0100).
Regarding Claim 5, Breed, as modified, teaches the method of claim 1, further comprising deciding a response to people (understanding behaviors of people encountered through the use of neural networks (e.g., deciding pedestrian outputs), Breed, Paragraphs 0081-0100).
Regarding Claim 6, Breed, as modified, teaches the method of claim 1, further comprising communicating with nearby people through audio or visual responses (hazard lights can communicate visually with nearby people of an emergency, Breed, Paragraph 0077).
Regarding Claim 7, Breed, as modified, teaches the method of claim 1, further comprising analyzing similar vehicle actions at a similar location (exterior surveillance system to determine predicted output of similar vehicles at a similar location, Breed, Paragraphs 0081-0100 and 0531-0550)
Regarding Claim 8, Breed, as modified, teaches the method of claim 1, further comprising determining operation based on machine learning of behaviors by drivers in similar situations (neural network determines operations based on the learning experiences, other driver situations is learning experiences, Breed, Paragraphs 0081-0100 and 0531-0550).
Regarding Claim 9, Breed, as modified, teaches the method of claim 1, further comprising determining reasonableness based on a reasonable person standard (vehicle via a neural network is trained on what an object such as a vehicle would “reasonably” do, therefore, neural network training can be based on what a reasonable person standard would do, Breed, Paragraphs 0081-0100). 
Regarding Claim 11, Breed, as modified, teaches the method of claim 1, further comprising determining lane boundaries and performing automatic steering when lane changing (autonomous steering which is based on lane boundaries and can handle lane changing, Breed, Paragraphs 0081, 0552, and 0557).
Regarding Claim 13, Breed, as modified, teaches the method of claim 1, further comprising determining lane boundaries and performing autonomous Pedestrian and Cyclist Braking (determining lane boundaries and avoiding collision with pedestrian and cyclists via braking, Breed, Paragraphs 0081, 0211, 0435, 0499, 0552, 0527, and 0557).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Breed U.S. P.G. Publication 2008/0161986 (hereinafter, Breed), in view of Gunzel DE102012221036 (hereinafter, Gunzel), in further view of Cullinane et al. U.S. Patent 9,547,307 (hereinafter, Cullinane).
Regarding Claim 12, Breed, as modified, teaches the method of claim 1, further comprising determining lane boundaries … (determining lane boundaries, Breed, Paragraphs 0081, 0552, and 0557).
Breed does not teach the method to include performing automatic parking. 
Cullinane teaches an autonomous vehicle performing automatic parking (Cullinane, Col. 13, lines 30-43).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Breed to include performing automatic parking as taught by Cullinane.
It would have been obvious because an autonomous vehicle capable of parking allows for a vehicle to arrive at a desired destination (i.e., park) (Cullinane, Col. 1 Lines 14-20). 

Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breed U.S. P.G. Publication 2008/0161986 (hereinafter, Breed), in view of Gunzel DE102012221036 (hereinafter, Gunzel), in further view of Watson et al. U.S. P.G. Publication 2012/0150387 (hereinafter, Watson). 
Regarding Claim 14, Breed, as modified, teaches the method of claim 1, determine attentiveness (determining driver alertness, Breed, Paragraph 0573).
Breed does not teach the method to include a cabin camera facing a driver to determine attentiveness.
(Watson, Paragraphs 0014 and 0023).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Breed to include a cabin camera facing a driver to determine attentiveness as taught by Watson.
It would have been obvious because determining if a driver is not alert can allow for warning or other items to ensure to increase the safety of driving (Watson, Paragraphs 0002-0003).
Regarding Claim 15, Breed, as modified, teaches the method of claim 14.
	Breed does not teach the method to include a cabin camera performs one of driver authorization, gaze detection, eye tracking and texting detection, or occupant monitoring.
Watson teaches a camera facing the driver for tracking eye movement (Watson, Paragraphs 0014 and 0025).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Breed to include a cabin camera performs one of driver authorization, gaze detection, eye tracking and texting detection, or occupant monitoring as taught by Watson.
It would have been obvious because determining eye tracking of driver allows to determine if a driver is not alert (Watson, Paragraphs 0002-0003).
Regarding Claim 16, Breed, as modified, teaches the method of claim 1.
Breed does not teach the method to include a wireless transceiver facing a driver to detect heart rate or respiratory rate.
(Watson, Paragraph 0014).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Breed to include a wireless transceiver facing a driver to detect heart rate or respiratory rate as taught by Watson.
It would have been obvious because determining the heartrate of a driver determines alert levels (Watson, Paragraphs 0002-0003 and 0014).
Regarding Claim 20, Breed, as modified, teaches the method of claim 1.
Breed does not teach the method to include detecting emotion, drowsiness or fatigue from combination of determining facial expression, hand gesture, and heart rate or breathing rate.
Watson teaches detecting drowsiness and fatigue from a combination of expressions detected by the camera facing the driver (Watson, Paragraphs 0014 and 0002).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Breed to include detecting emotion, drowsiness or fatigue from combination of determining facial expression, hand gesture, and heart rate or breathing rate as taught by Watson.
 It would have been obvious because determining if a driver is not alert can allow for warning or other items to ensure to increase the safety of driving (Watson, Paragraphs 0002-0003).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Breed U.S. P.G. Publication 2008/0161986 (hereinafter, Breed), in view of Gunzel DE102012221036 (hereinafter, Gunzel), in further view of Hirsa et al. U.S. P.G. Publication 2012/0026599 (hereinafter Hirsa). 
Regarding Claim 17, Breed, as modified, teaches the method of claim 1.
Breed does not teach the method to include a camera includes a lens receiving liquid to change a focal length of the lens.
Hirsa teaches a multi-focal camera which includes liquid to change the focal length of the lens (Hirsa, Paragraph 0029).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Breed to include a camera includes a lens receiving liquid to change a focal length of the lens as taught by Hirsa.
It would have been obvious because having a liquid lens allows for fast response and cost effective lenses (Hirsa, Paragraphs 0004-0005).
Regarding Claim 18, Breed, as modified, teaches the method of claim 1.
Breed does not teach the method to include a camera includes three lenses each with different focal length.
Hirsa teaches a camera which includes liquid to change the focal length of the lens, wherein the lens can be a plurality of lenses (Hirsa, Paragraphs 0029 and 0068-0070).

It would have been obvious because having a plurality of lenses allows imaging in all directions with rapid focusing capabilities (Hirsa, Paragraph 0070).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Breed U.S. P.G. Publication 2008/0161986 (hereinafter, Breed), in view of, Gunzel DE102012221036 (hereinafter, Gunzel), in further view of Cullinane et al. U.S. Patent 9,547,307 (hereinafter, Cullinane), in further view Shani et al. U.S. P.G. Publication 2013/0251481 (hereinafter, Shani).
Regarding Claim 19, Breed, teaches a method for navigating a vehicle, comprising: training a neural network with prior historical operation data from other vehicles and using the trained neural network to make driving decisions for the vehicle (use of a neural network to make driving decisions for an autonomous vehicle, wherein the neural network is based on training data, wherein the training data (e.g., how to proceed in certain traffic instances (i.e., traffic case law outcomes)) is compared to the incoming sensor data such that the vehicle takes the correct action, Breed, Paragraphs 0081-0100); conforming to one or more traffic rules on driving speed or lane changing (able to detect traffic rules / signals, lane departure, collision detection, and pedestrian detection and determine the reasonableness of it (i.e., what the vehicle perceives the other vehicle, pedestrian will act and how the vehicle should behave), Breed, Paragraphs 0083-0100, 0114-0117, 0131-0134, 0211-0213, 0306-0308, and 0353) …
Breed does not teach the method for applying the neural network to park the vehicle by extending one or more extendable rolling wheels at a vehicle bottom to facilitate lateral parking movement into a parking spot as guided by side sensors including sonar and camera sensors.
Cullinane teaches a vehicle performing parking, wherein the parking is completed by sensors, such as sonar and cameras (Cullinane, Col. 13, Lines 30-43).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Breed to include performing parking as guided by side sensors including sonar and camera sensors as taught by Cullinane.
It would have been obvious because an autonomous vehicle capable of parking allows for a vehicle to arrive at a desired destination (i.e., park) (Cullinane, Col. 1 Lines 14-20). 
However, Breed and Cullinane do not teach parking the vehicle using extendable rolling wheels at the bottom to facilitate lateral parking movement into the parking spot as guided by side sensors including sonar and camera sensors.
	Shani teaches a vehicle having an extendable wheel to facilitate lateral movement, which can help in parking movements (Shani, Paragraphs 0028, 0031, 0040, 0051).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Breed to include an 
	It would have been obvious because having rolling wheels allows a vehicle to more easily achieve lateral movement (Shani, Paragraph 0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667